DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed February 8, 2022 have been entered into the file. Currently, claims 2-3 and 9-15 are cancelled, resulting in claims 1 and 4-8 pending for examination.

Response to Amendments
Response – Claim Rejections 35 USC §103
The rejections of:
claims 10 and 14 under 35 U.S.C. 103 over Okamoto (US 4557972) in view of Ammirati (US 2011/0070422) and Lipowski (US 3442859) and 
claims 12-13 under 35 U.S.C. 103 over Okamoto (US 4557972) in view of Ammirati (US 2011/0070422) and Lipowski (US 3442859) and further in view of Yu (CN 1511897)
have been withdrawn in light of the cancellation of the claims filed February 8, 2022.

Reasons for Allowance
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the prior art does not teach or suggest a leather-like sheet, comprising a fiber structure dyed with a dye composition including C.I. Basic Blue 3, which is an oxazine-based blue cationic dye, and at least one blue cationic dye other than C.I. Basic Blue 3, including an azo-based dye; and an elastic polymer contained in internal voids of the structure, wherein the C.I. Basic Blue 3 is contained in an amount of 30 to 70 mass% relative to a total amount of C.I. Basic Blue and the at least one blue cationic dye other than C.I. Basic Blue 3, and the leather-like sheet has a lightness L* of 35 or less in a color coordinate space (L*a*b* color space) as is recited in independent claim 1.

Okamoto (US 4557972), cited in the previous office action, is considered the closest prior art of record. Okamoto teaches ultrafine fibers capable of providing a strong suede-like artificial polyester leather (leather-like sheet) capable of being dyed with a cationic dye (col. 1, lines 50-56; col. 2, lines 24-26). The artificial leather is impregnated with polyurethane elastomer (elastic polymer contained in internal voids of the fiber structure) in order to form a high grade product with a soft and somewhat moist feel (col. 11, lines 27-31; col. 12, lines 29-67). Okamoto further teaches that special color effects can be attained by using a mixture of dyes (col. 11, lines 25-26), including blue dyes (col. 14, lines 7-10; col. 15, lines 45-46; col. 17, line 38; col. 19, lines 40-41).
Okamoto is silent as to the suede-like artificial leather (leather-like sheet) being dyed with a dye composition including C.I. Basic Blue 3 and at least one blue cationic dye other than C.I. Basic Blue 3.

Loew (US 4421519), cited in the previous office action, is relevant to the claimed invention. Loew teaches mixtures of dyes of formula I and II or Ia and II which surprisingly exhibit desired clear neutral blue shades having a very good evening color, a high depth of color and very good fastness properties (col. 1, lines 53-59). The dye mixtures of the dyes I and II or Ia and II are suitable for dyeing and printing of materials dyeable with cationic dyes, particularly textile materials which consist completely or largely of polyesters (col. 3, lines 25-31). The most interesting mixture ratios between the dyes I and II are 20-90 percent by weight of the dye I or Ia and 80-10 percent by weight of the dye II (Basic Blue 3), preferably 50-80 percent by weight of the dye I or Ia and 50-20 percent by weight of the dye II (Basic Blue 3) (col. 3, lines 17-23).
With respect to Loew teaching Basic Blue 3, as evidenced by PubChem, the structure of Basic Blue 3 is as follows:

    PNG
    media_image1.png
    302
    452
    media_image1.png
    Greyscale

This structure is within the teachings of dye II of Loew (col. 1, line 36 – col. 3, line 6; especially col. 3, lines 2-6) and is exemplified in Example 1 (col. 4, lines 15-22).
Okamoto and Loew are silent as to the lightness L* being 35 or less.

Ammirati (US 2011/0070422), cited in the previous office action, is considered relevant to the claimed invention. Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
Okamoto, Loew, and Ammirati are silent as to the suede-like artificial leather (leather-like sheet) being dyed with a dye composition including C.I. Basic Blue 3 and at least one blue cationic dye other than C.I. Basic Blue 3.

Yu (CN 1511897)1, cited in the previous office action, is relevant to the claimed invention. Yu teaches digital printing ink and dyeing and printing method thereof for cationic dyestuff (comprising basic dyestuff) for the digital printing of textiles (page 2, “Technical Field”). One of the dyes suitable for cationic dyeing of textiles is the blue FGRL of Astrazon (page 2, first paragraph of “Embodiment”). Astrazon Blue FGRL consists of two main components which are C.I. Basic Blue 159 (azo-based blue cationic dye) and C.I. Basic Blue 3 (Karagozoglu; 2.1 Materials).

It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Okamoto, Loew, Ammirati, and Yu to arrive at the invention of claim 1. Loew teaches the claimed weight percentage of Basic Blue 3 with another blue cationic dye, but is silent as to the other dye being an azo-based blue cationic dye. Yu teaches the use of a specific commercially available dye, Astrazon Blue FGRL, which consists of C.I. Basic Blue 159 (azo-based cationic dye) and C.I. Basic Blue 3. However, as evidenced by Karagozoglu, the weight ratio of Basic Blue 159 and Basic Blue 3 is 5:1 (83 wt% Basic Blue 159 and 17 wt% Basic Blue 3) (Karagozoglu; 2.1 Materials).
Since Yu teaches the use of a specific, commercially available dye, it would not have been obvious to the ordinary artisan to have modified the dye to include the claimed weight percentages. Additionally there is no motivation in Loew to modify the commercially available dye to have the proportions taught by Loew when Basic Blue 159 is used as there is no evidence in Loew that the beneficial properties provided by the dye blend (clear neutral blue shades having a very good evening color, a high depth of color and very good fastness properties (Loew; col. 1, lines 53-59)) would result when Basic Blue 159 and Basic Blue 3 are used in the proportions taught by Loew. The beneficial properties discussed in Loew are with respect to the taught dye mixture and are not due to the weight percent of Basic Blue 3 alone (Loew; col. 1, lines 53-59).
Furthermore there is no motivation in Yu to modify the dye composition of Loew to use Basic Blue 159 in the proportions taught by Loew as opposed to dye I or Ia. Additionally, as discussed above, there is no evidence in Loew that the beneficial properties provided by the dye blend (clear neutral blue shades having a very good evening color, a high depth of color and very good fastness properties (Loew; col. 1, lines 53-59)) would result when Basic Blue 159 and Basic Blue 3 are used in the proportions taught by Loew.

Mizuno (JP H08-209551)2, cited in the previous office action, is relevant to the claimed invention. Mizuno teaches a method for coloring a fibrous sheet-like material having a vivid color and being easy to manufacture. The fibrous sheet is impregnated with a cationic direct dye dispersion liquid or adhered by coating and then impregnated with an anionic substance liquid dispersion (paragraph [0010]). The anionic substance dispersion liquid may be tannic acid (paragraph [012]). The anionic substance enhances water resistance by blocking the cationic property of the dye (paragraph [0054]). Tannic acid and its derivatives have an appropriate water resistance-imparting effect and an appropriate viscosity of the aqueous dispersion (paragraphs [0044], [0054]). The synthetic fiber is a fiber that has a property of adsorbing positively charged dye on its surface, for example polyester (paragraph [0015]).
Tannic acid is a known polyhydric phenol compound ink additive having a dye-fixing effect and a tanning effect of leathers (Nikkeshi; col. 3 , lines 44-48).
Mizuno does not cure the deficiencies of Okamoto, Loew, Ammirati, and Yu identified above.

Glenn, JR. (US 2012/0058166), cited in the previous office action, is relevant to the claimed invention. Glenn, JR. teaches filaments comprising filament forming material and an additive and nonwoven webs (paragraph [0002]). The filament-forming material may comprise a non-polar solvent-soluble material, for example polyester (paragraphs [0121], [0145]). The 
Glenn, JR. does not cure the deficiencies of Okamoto, Loew, Ammirati, and Yu identified above.

As such there is no prior art, either alone or in combination, which teaches a leather-like sheet, comprising a fiber structure dyed with a dye composition including C.I. Basic Blue 3, which is an oxazine-based blue cationic dye, and at least one blue cationic dye other than C.I. Basic Blue 3, including an azo-based dye; and an elastic polymer contained in internal voids of the structure, wherein the C.I. Basic Blue 3 is contained in an amount of 30 to 70 mass% relative to a total amount of C.I. Basic Blue and the at least one blue cationic dye other than C.I. Basic Blue 3, and the leather-like sheet has a lightness L* of 35 or less in a color coordinate space (L*a*b* color space) as is recited in amended independent claim 1.

Claims 4-8 are also considered allowable based on their dependency from independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789







    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Machine translation used as reference